Gilkeson, P. J.
We are again compelled to call attention to the rules of this court with reference to the form and subject matter of briefs filed by plaintiffs in error. In this case the brief consists of seventeen pages, in long primer type, all of which are styled “ Statement of Case and Assignment of Error.” This certainly cannot be termed “a concise abstract or statement.” We are unable to find a single specification of error relied upon, set out separately and particularly, while the argument is scattered through and upon each and every page.
The rule referred to was adopted for the purpose of affording to the court and to counsel the fullest opportunities and best means for the consideration and *18disposition of cases. Its provisions are not mere suggestions, to be observed or not at the pleasure of attorneys ; and, where errors are not assigned in the brief of counsel, we cannot search for them. A¥e can only examine the errors alleged. It is true, that, if any glaring error to the prejudice of the rights of the plaintiff in error appeared, we might be constrained to notice it, but we have examined the record, which is very voluminous, consisting of nearly five hundred pages with numerous exhibits, and none such appear.
The findings of the court are supported by the evidence and warrant the judgment rendered.
The judgment will, therefore, be affirmed.